Citation Nr: 0630904	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  96-05 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to a compensable evaluation for the period 
March 2, 1993 to July 7, 1999 for a scar of the left eyebrow.

4.  Entitlement to an evaluation in excess of 10 percent from 
July 8, 1999 for a scar of the left eyebrow.

5.  Entitlement to an evaluation in excess of 10 percent 
since August 30, 2002 for a scar of the left eyebrow.

6.  Entitlement to a compensable evaluation for the period 
March 2, 1993 to July 7, 1999 for an upper lip scar.

7.  Entitlement to an evaluation in excess of 10 percent from 
July 8, 1999 for an upper lip scar.

8.  Entitlement to an evaluation in excess of 10 percent from 
August 30, 2002 for an upper lip scar.

9.  Entitlement to a compensable evaluation for the period 
March 2, 1993 to July 7, 1999 for residuals of a laceration 
of the right eyelid.

10.  Entitlement to a compensable evaluation from July 8, 
1999 for residuals of a laceration of the right eyelid.

11.  Entitlement to a compensable evaluation from August 30, 
2002 for residuals of a laceration of the right eyelid.

12.  Entitlement to a compensable evaluation from March 3, 
1993 to July 7, 1999 for scars of the left forearm.

13.  Entitlement to an evaluation in excess of 10 percent 
from July 8, 1999 for scars of the left forearm.

14.  Entitlement to an evaluation in excess of 10 percent 
from August 30, 2002 for scars of the left forearm


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  During service, the veteran was treated for back pain, 
which was acute and transitory and resolved without residual 
disability; low back strain in service was acute and 
transitory in nature and resolved without residual pathology.

2.  A left ankle disability is not shown by competent medical 
evidence to have a nexus or relationship to service. 

3.  From March 2, 1993 to July 7, 1999, the veteran's scar of 
the left eyebrow was not disfiguring; was not unstable or 
superficial and poorly nourished with repeated ulceration or 
with tenderness and pain on objective demonstration; and did 
not result in any functional limitation.

4.  From July 8, 1999 the veteran's scar of the left eyebrow 
measured 2.4 cm in width and 10 cm in length and caused some 
discomfort and disfigurement; without evidence of poor 
nourishment, repeated ulceration, or functional impairment.

5.  Since August 30, 2002, the veteran's scar of the left 
eyebrow do not show two or three characteristics of 
disfigurement; it has not been characterized on examination 
as either superficial and unstable, or superficial and 
painful; and it does not cause limitation of motion or 
function.

6.  From March 2, 1993 to July 7, 1999, the veteran's scar of 
the upper lip was not disfiguring; was not unstable or 
superficial and poorly nourished with repeated ulceration or 
with tenderness and pain on objective demonstration; and did 
not result in any functional limitation.

7.  Since July 8, 1999, the veteran's scar of the upper lip 
caused some discomfort and disfigurement; without evidence of 
poor nourishment, repeated ulceration, or functional 
impairment.

8.  Since August 30, 2002, the veteran's scar of the upper 
lip do not show two or three characteristics of 
disfigurement; it has not been characterized on examination 
as either superficial and unstable, or superficial and 
painful; and it does not cause limitation of motion or 
function.

9.  From March 2, 1993 to July 7, 1999, the veteran's 
residuals of a laceration of the right eye was not 
disfiguring; was not unstable or superficial and poorly 
nourished with repeated ulceration, or with tenderness and 
pain on objective demonstration; and did not result in any 
functional limitation.

10.  Since July 8, 1999, the veteran's residuals of a 
laceration of the right eyelid consisted of a faint scar 
without evidence of tenderness, poor nourishment, repeated 
ulceration, functional impairment, or moderate disfigurement.

11.  Since August 30, 2002, the veteran's residuals of a 
laceration of the right eyelid do not show one characteristic 
of disfigurement; it has not been characterized on 
examination as either superficial and unstable, or 
superficial and painful; and it does not cause limitation of 
motion or function.

12.  From March 2, 1993 to July 7, 1999, the veteran's scars 
of the left forearm extended over the entire extensor surface 
in a more or less linear fashion measuring 12 inches overall 
and were difficult to see.

13.  Since July 8, 1999, the veteran's scars of the left 
forearm measured 2 cm on the medial aspect, were tender; with 
no ulceration or breakdown of tissue and no keloid formation.

14.  Since August 30, 2002, the veteran's scars of the left 
forearm did not cover an area exceeding twelve square inches, 
they have not been characterized on examination as either 
superficial and unstable, or superficial and painful; and 
they do not cause limitation of motion or function.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A left ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  For the period of March 2, 1993 to July 7, 1999, the 
criteria for a compensable evaluation for a scar of the left 
eyebrow have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (prior to August 30, 2002).

4.  Since July 8, 1999, the criteria for an evaluation in 
excess of 10 percent for a scar of the left eyebrow have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(prior to August 30, 2002).

5.  Since August 30, 2002, the criteria for an evaluation in 
excess of 10 percent for a scar of the left eyebrow have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(2006).

6.  For the period of March 2, 1993 to July 7, 1999, the 
criteria for a compensable evaluation for a scar of the upper 
lip have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (prior to August 30, 2002).

7.  Since July 8, 1999, the criteria for an evaluation in 
excess of 10 percent for a scar of the upper lip have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(prior to August 30, 2002).

8.  Since August 30, 2002, the criteria for an evaluation in 
excess of 10 percent for a scar of the upper lip have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.118, Diagnostic Codes 7800, 7803, 7804 (2006).

9.  For the period of March 2, 1993 to July 7, 1999, the 
criteria for a compensable evaluation for residuals of a 
laceration of the right eyelid have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (prior to August 30, 
2002).

10.  Since July 8, 1999, the criteria for a compensable 
evaluation for residuals of a laceration of the right eyelid 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7800, 7803, 7804, 
7805 (prior to August 30, 2002).

11.  Since August 30, 2002, the criteria for a compensable 
evaluation for residuals of a laceration of the right eyelid 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7800, 7803, 7804, 
7805 (2006).

12.  For the period of March 2, 1993 to July 7, 1999, the 
criteria for a compensable evaluation for scars of the left 
forearm have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7803, 7804, 
7805 (prior to August 30, 2002).

13.  Since July 8, 1999, the criteria for an evaluation in 
excess of 10 percent for scars of the left forearm have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.118, Diagnostic Codes 7803, 7804, 7805 (prior 
to August 30, 2002).

14.  Since August 30, 2002, the criteria for an evaluation in 
excess of 10 percent for scars of the left forearm have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The claims 
were thereafter readjudicated in the August 2005 supplemental 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claims for service connection and increased 
evaluations, and any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

II.  Service connection

The issues involve claims for entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Back disability

Background

Service medical records indicate that the veteran was seen in 
December 1966 and reported injuring his back lifting a heavy 
tank the day prior.  He reported feeling a tearing sound in 
the back and was unable to manipulate.  X-rays were negative 
and the impression was back strain, muscle spasm.  The 
veteran was treated with medication, heat, and rest for 3 
days.  The veteran's November 1967 separation examination 
showed normal clinical evaluation of the spine, other 
musculoskeletal.  

At his November 1971 VA examination, the veteran reported 
being involved in an automobile accident in November 1969 
resulting in multiple injuries.  

VA hospital records show the veteran was admitted in January 
1973 for low back pain.  The veteran reported being involved 
in an automobile accident three years previously and suffered 
a fractured pelvis and a fracture of the spine.  Since that 
time had suffered intermittent episodes of low back pain.  
The veteran was placed on bedrest and medications.  The 
diagnosis was acute low back pain.  In July 1973, the veteran 
was admitted with complaints of low back pain radiating into 
the left leg.  The veteran was initially treated 
conservatively with bed rest and then was sent down to 
Physical Therapy for heat treatments and exercises.  The 
diagnosis was herniated nucleus pulposus L5-S1 on the left.  
The veteran was again admitted to the VA hospital with 
complaints of low back pain with radiation down the left leg.  
The veteran reported lifting a canister of helium while in 
the service which was followed by a popping sensation and two 
weeks of bed rest treatment in 1965.  The diagnosis was low 
back pain possibly reflecting early ankylosing spondylitis.

Social Security Administration Disability Decision dated in 
1983 noted the existence of a back condition related to an 
automobile accident in December 1980.  The medical records 
from Glens Falls Hospital indicate the veteran was admitted 
in December 1980 after a two car accident.  Physical 
examination showed moderate spasms bilaterally.  Straight leg 
raising was five to ten degrees bilaterally; reflexes were 
physiologic.  X-rays of the lumbar spine indicated a previous 
disc surgery with a posterior laminectomy at L4-5 and L5-S1.  
There was moderate narrowing of the L4-5 interspace with 
anterior bridging osteophyte.  No spondylolysis or bony 
destructive lesion was seen.  The electromyography indicated 
denervation potential of both lumbar paraspinals from L4-S1 
on the left and from L5-S1 on the right as well as both lower 
extremity muscles with the same innervation.  These findings 
were consistent with a right lumbar radiculopathy at the L5-
S1 level which was probably new and that the left lumbar 
radiculopathy at the L5-S1 level which was probably new and 
that the left lumbar radiculopathy from L4-S1 which could be 
related to fibrosis or scarring at the site of the previous 
surgery due to dominance of denervation of the lumbar 
paraspinal with scanty denervation potentials of the left 
lower extremity.

Medical records from Glens Falls Hospital dated in October 
1988 show that the veteran was admitted after falling while 
bowling.  The examiner noted that the veteran had a past 
history of back trouble which required surgery that was done 
in 1975 in Albany.  The final diagnosis from this 
hospitalization was back strain.

At his December 1994 VA examination, the veteran reported 
having surgery for a herniated disc at the Albany VA Medical 
Center in 1975 and in December 1980 he had a motor vehicle 
accident and was hospitalized.  After examination the 
examiner diagnosed discogenic disease of the lumbosacral 
spine with radiculopathy in both legs, worse on the right.  
X-rays showed findings consistent with ankylosing 
spondylitis.  

VA treatment records dated in 1996 show complaints of back 
pain for several weeks.  

VA x-rays of the cervical spine revealed degenerative joint 
disease involving C5 with mild to moderate encroachment of 
the neural foramina at C5-6 on the right.  

At his June 2004 VA examination, the veteran reported the 
onset of low back pain in 1975.  The location and 
distribution was lumbosacral pain into the right leg.  The 
examiner noted that according to the claims file, the veteran 
had back strain lifting a helium bottle in December 1966.  X-
rays was negative and diagnosis was muscle spasm.  The 
examiner noted no other documentation after that.  According 
to the veteran there were two etiologies for this low back 
pain, one being he lifted a 200 pound helium tank, had low 
back pain and strained, and was on light duty for four weeks.  
In the motor vehicle accident stating he had positive films, 
but the examiner noted this was not evident and the 
laminectomy in 1975 with multiple hospitalizations for pain.  
The examiner diagnosed low back pain from motor vehicle 
accident in 1975.  The examiner noted that it was unlikely 
that the veteran's current back pain was solely a function of 
the motor vehicle accident while on active duty, rather a 
combination of multiple injuries to his lower back both 
active duty and as a civilian.

In a March 2005 VA examination Addendum, the examiner noted 
the previous examination in June 2004.  The examiner stated 
that the service medical records show no report of the 
veteran's back being injured while on active duty in a motor 
vehicle accident.  There was mention while on active duty of 
lumbosacral strain which resolved and he returned to full 
duty.  The examiner noted a 1994 spinal x-ray suggestive of 
ankylosing spondylitis, which was a genetically mediated 
condition, inherited not acquired.  The examiner indicated 
that it was unlikely that the current low back pain was 
consequent to the documented lifting injuries while on active 
duty: there was no mention of a back condition associated 
with a motor vehicle accident while on active duty.  Rather, 
secondary to motor vehicle accident in 1980 as supported by 
multiple medical records in terms of his disabilities.  

Analysis

Service medical records show that in December 1966, the 
veteran was treated for low back strain after heavy lifting.  
Although the veteran has reported that after his lifting 
strain in 1966 he was placed on bed rest for two weeks and on 
another occasion reported being on light duty for four weeks, 
the medical evidence indicates that the veteran was excused 
to quarters for 3 days.  On his November 1967 separation 
examination, no complaints of low back pain were noted.

Subsequent medical records show that the veteran reported 
being involved in automobile accidents in 1969 and 1980 with 
Social Security awarding benefits for a back condition due to 
the 1980 automobile accident.  

Essentially, the record shows that the veteran was treated on 
one occasion during service for complaints of low back pain 
that apparently resolved with treatment, as reflected by the 
absence of subsequent entries.  No complaints or findings of 
a back disability were noted at service discharge.  The March 
2005 VA examiner opined that it was unlikely that the current 
low back pain was consequent to the documented lifting injury 
while on active duty and there was no mention of a back 
condition associated with a motor vehicle accident while on 
active duty.  Rather, secondary to a motor vehicle accident 
in 1980 as supported by multiple medical records in terms of 
his disabilities.  The evidence presented does not 
demonstrate continuity of back complaints or symptomatology 
since service or show that the current back disability is 
etiologically linked to the complaints noted in military 
service.

The veteran has asserted that he incurred a back disorder is 
a result of his active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the medical evidence does not demonstrate that the 
veteran's current back disorder, diagnosed as low back pain, 
is linked to service, it is found that the preponderance of 
the evidence is against the veteran's claim for service 
connection. Consequently, the benefit-of-the- doubt rule does 
not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Left ankle disability

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a left ankle disability.  Records 
show that the veteran was involved in a motor vehicle 
accident in November 1965 in which he lacerated his face, 
right hand and injured cartilage in the right knee.  The 
veteran's November 1967 separation showed normal clinical 
evaluation of the lower extremities.  

At his February 1971 VA examination, the veteran did not 
complain about his left ankle and a left ankle disability was 
not diagnosed.  

VA hospital records dated March to April 1975 noted that the 
veteran underwent a Watson-Jones repair of the left ankle.  
It was noted that the veteran had a history of left ankle 
instability for eight to ten years previous to admission.  

At his December 1994 VA examination, the veteran's left ankle 
showed a scar extending from the lateral malleolus all the 
way up to the midcalf.  There was some tenderness of the 
ankle joint and mild limitation of motion.  The diagnosis was 
history of surgery, left ankle, for looseness from multiple 
sprains.  X-rays showed old internal fixation device distal 
fibula; there was mild degenerative change.

At his March 2005 VA examination, the reported having surgery 
on his left ankle in 1975.  He stated after a motor vehicle 
accident while on active duty, he incurred numerous ankle 
injuries requiring eventual surgery in March 1975.  The 
examiner noted that although the veteran claimed an ankle 
injury while on active duty, he could find no records 
addressing that in the claims file.  The veteran's motor 
vehicle accident while in service noted injuries to his right 
knee and left forearm.  The examiner indicated that he found 
no evidence in the claims file of any injury addressing his 
ankle other than having an ankle repair in March 1975 with no 
mention of etiology of the ankle condition.  

The veteran reported pain, weakness, stiffness, and give way.  
He used a wooden decorative walking stick for support.  He 
had no flares, no benefit or aggravation of repetitive 
movement on the ankle.  No affect on occupation as he did not 
work.  In terms of range of motion, he had in the ankle, he 
kept the ankle at neutral position at 90, dorsiflexed to 20, 
and plantar flexed to 45 painlessly.  The diagnosis was 
degenerative joint disease, left ankle.  

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a left ankle 
disability.  At his February 1971 VA examination, the veteran 
did not complain about his left ankle and a left ankle 
disability was not diagnosed.  

A left ankle condition was not noted until 1975; 
approximately 8 years after separation from service.

The only evidence that tends to connect the veteran's left 
ankle disability to service is that offered by the veteran 
himself.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a layperson is not competent to 
provide evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu, 2 Vet. App. at 494-
5.  Therefore, his lay assertions of medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, are of extremely limited probative value 
towards establishing a link between his military service and 
his left ankle disability.

Overall, the preponderance of the evidence is against the 
veteran's assertion that his current left ankle disability is 
a result from any in-service disease or injury.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Therefore, his claim for 
service connection for a left ankle disability must be 
denied.

II.  Increased evaluations for scars

Background

The veteran's November 1967 separation examination noted a 
jagged 5 1/2 inch scar of the left arm, well healed with no 
sequelae.

At his December 1994 VA scars examination, the examiner noted 
scars on the left forearm, the result of the old injury with 
glass.  These extended over the whole extensor surface in a 
more or less linear fashion measuring about 12 inches 
overall.  The examiner noted that the scar was now difficult 
to see and measure accurately.  

At his July 1999 VA examination it was noted that the veteran 
had a scar on his upper lip hidden by his mustache.  The 
scars went through and through the muscosal surface of the 
upper lip.  He also had a scar on the left eyebrow which was 
noted as disfiguring.  He had a scar on the right eyelid and 
also multiple scars on the left forearm.  He had a scar about 
2 cm on the medial aspect of the left forearm.  He had a scar 
about 2 cm on the medial aspect of the left forearm.  He had 
a scar about 2 cm on the medial aspect of the right hand.  He 
had a scar about 1 cm on the lateral aspect of the middle of 
the right forearm.  He had a 0.5 cm scar on the left upper 
eyebrow.  He had a faint scar on the right upper eyelid.  
There was tenderness of the scar of the left eyebrow and on 
the upper lip when he chewed food and also a painful scar on 
the left forearm when he moved his forearm.  The scars were 
attached to the skin and fascia.  They were normal in texture 
with no ulceration or breakdown of the skin.  There was a 
depression of the scar on the left upper eyelid.  There was 
tissue loss on the left upper eyelid scar.  There was no 
keloid formation and the color of the scar was whitish 
compared to normal skin.  There was disfigurement of the face 
on the left upper eyebrow and also on the right upper eyelid.  
The veteran also had two scars on the left hand which were 
disfiguring.  The examiner noted that the veteran had 
difficulty in rotating the left arm and forearm because of 
painful scars.

At his June 2004 VA examination, the veteran reported being 
involved in an automobile accident while on active duty and 
in 1997 had a basal cell carcinoma excised from his left 
eyebrow.  It was noted that the veteran had a 2 inch scar of 
the left eyebrow underlying the muscle above the left 
eyebrow.  The examiner stated that it was impossible to 
distinguish the surgical scar from the injury incurred in the 
mid-1960s.  The scar and reported site of the basal cell 
excision was about 1 percent of the face and 0.1 percent of 
body area and was mildly disfiguring.  IT was flat, pale, 
intact, nonadherent, and flexible.  There was currently no 
evidence of basal cell carcinoma at this site.  

At his July 2005 VA examination, the examiner noted the scars 
involved were laceration of the upper lip, left eyebrow, 
right eyelid as a result of a motor vehicle accident during 
service in November 1965.  There was no pain or skin 
breakdown.  The scar of the left upper extremity over the 
belly of the forearm measured 38 cm x 3 mm and was a slightly 
jagged laceration.  The scar on the lateral proximal forearm 
was horseshoe shaped and measured 5 cm in width and 49 cm in 
length.  It was noted that the scar located on the posterior 
surface of the left upper extremity was a cruciate scar that 
measured 4 cm in width and 11.5 cm in length.  The scar 
located on the posterior surface of the left upper extremity 
near the thenar prominence measured 25 cm in width and 32 cm 
in length.  The scar located on the right eyebrow measured 
1.8 cm in width and 10 cm in length and the scar located on 
the left eyebrow measured 2.4 cm in width and 10 cm in length 
and the scar located on the upper lip measured 1.4 cm in 
width and 2 cm in length.  

All of the above scars were found to have no tenderness on 
palpation, inflammation, elevation of scar, edema, skin 
ulceration or breakdown over the scar, keloid formation, 
depression or adherence to underlying tissue.  The color of 
the scars was lighter than normal with no limitation of 
motion or loss of function.

The examiner noted all scars were normal.  There were no 
remarkable granulation/wound approximation defects.  It was 
noted that the veteran perceived sensory abnormalities and 
disfigurement.  

Criteria

Since the veteran filed his claim for increased ratings there 
have been a number of changes in the criteria for rating skin 
diseases under 38 C.F.R. § 4.118, including scars.  Cf. 38 
C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2002) with 38 
C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2006).  The 
new rating criteria for rating scars became effective August 
30, 2002.  Id.  An August 2005 supplemental statement of the 
case notified the veteran of the new rating criteria.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Given the change in law, however, the Board may only apply 
the old rating criteria for rating scars to the pre-August 
30, 2002, time period; and the new rating criteria for rating 
scars to the term beginning on August 30, 2002.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7803 provided a 10 percent evaluation 
if a superficial scar was poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration. Diagnostic Code 7805 indicated 
that scars were to be evaluated based on the limitation of 
function of the part affected.  Diagnostic Code 7800 provided 
that scars of the head, face or neck warrant a non-
compensable evaluation if they are slightly disfiguring or a 
10 percent evaluation if they are moderately disfiguring.  38 
C.F.R. § 4.118, Diagnostic Code 7800.  38 C.F.R. § 4.118 
(prior to August 30, 2002).

Pursuant to the revised Rating Schedule, Diagnostic Code 7800 
(disfigurement of the head, face, or neck), with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips, or; with six or more characteristics of 
disfigurement will be rated as 80 percent disabling.  With 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement the disability will be rated 
at 50 percent.  With visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement the disability will be 
rated at 30 percent. With one characteristic of disfigurement 
the disability will be rated at 10 percent.  38 C.F.R. § 
4.118, Diagnostic Code 7800.

The eight "characteristics of disfigurement" are as follows: 
Scar 5 or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7800 and Note (1).

A 10 percent rating is applicable under Diagnostic Code 7802 
for a scar other than on the head, face, or neck, that is 
superficial and does not cause limited motion, or if the area 
of the scar is 144 square inches or greater.  The revised 
Diagnostic Code 7803 provides a 10 percent rating for scars 
that are superficial and unstable.  A 10 percent rating is 
also applicable under Diagnostic Code 7804 for scars that are 
superficial, painful on examination. An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  Other scars are to be 
rated based on limitation of function of the part affected 
under Diagnostic Code 7805.  38 C.F.R. § 4.118 (2006).

Analysis

A.  Former rating criteria (from March 2, 1993 to July 7, 
1999)

In this case, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable rating 
for the veteran's scars of the face and forearm for this 
period.  There was no evidence of tender scars with 
adhesions.  In addition, the scars of the face were not found 
to be moderately disfiguring.  As no limitation of function 
was present, there is no basis for the assignment of 
compensable evaluations.  Thus, the Board finds that 
noncompensable ratings were the maximum rating warranted 
under this code section for the period under consideration.

The Board has also considered whether the veteran is entitled 
to a higher rating under the criteria of other, related 
diagnostic code sections.  The evidence does not indicate 
that the veteran's scars were poorly nourished with repeated 
ulceration, as is contemplated by the criteria of Diagnostic 
Code 7803.  The scars have not been shown to be tender and 
painful on objective demonstration, as is required for an 
evaluation under Diagnostic Code 7804.  Hence, evaluation 
under another potentially applicable diagnostic code is not 
warranted.

B.  Former rating criteria (from July 8, 1999)

Based upon the findings of the July 1999 VA examination, the 
RO increased the veteran's scar disabilities to 10 percent 
effective the date of the examination.  The disability rating 
for the scar of the right eyelid remained noncompensable.

The Board notes that the July 1999 VA examiner noted a faint 
scar on the right upper eyelid.  There was tenderness of the 
scar of the left eyebrow.  The veteran reported tenderness of 
the upper lip.  The examiner reported no ulceration or 
breakdown of the skin and no keloid formation.

Although the veteran reported problems moving his left 
forearm because of the scar tissue, the examiner noted one 
scar on the left forearm measuring only 2 cm.  The examiner 
did not indicate the range of motion loss due to the 2 cm. 
scar of the left forearm or how much underlying tissue was 
damaged.  As "evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent' 
medical evidence,"  Swann v. Brown, 5 Vet. App. 229, 233 
(1993), little weight is assigned to the July 1999 statement 
because the proffered statement was based totally on the 
veteran's own self reported history.  A disability evaluation 
in excess of 10 percent for limitation of motion of the left 
forearm is not established.

The Board finds that the preponderance of the evidence is 
against the assignment of a compensable rating for the 
veteran's scar of the right eyelid and for evaluations in 
excess of 10 percent for the remaining scars of the face and 
left forearm.  There is no evidence of severe deformity of 
the facial scars or moderate disfigurement due to the scar of 
the right eyelid to rate higher evaluations.  

C.  New rating criteria (from August 30, 2002) 

Based on the above, the evidence does not show tissue loss, 
or gross distortion or asymmetry of facial features, which 
was specifically found to not be present by the July 2005 
examiner.  There is no competent medical evidence of record 
that the veteran's service-connected residuals of a 
laceration of the right eyelid is manifested by any of the 
eight characteristics of disfigurement of the face listed in 
Note (1) to revised Diagnostic Code 7800, pertaining to 
disfigurement of the face, and so he is not entitled to a 
compensable evaluation for such scar under the provisions of 
revised Diagnostic Code 7800.  Moreover, there is no evidence 
of two or three characteristics of disfigurement for the 
remaining scars of the face.  The scars were not elevated or 
depressed, not adherent to underlying tissue, skin texture 
was normal, underlying soft tissue was present, and skin was 
not indurated or inflexible.  

The veteran's scars of the left forearm were measured 38 cm. 
in width and 3 mm in length, 5 cm. in width and 49 cm. in 
length, 4 cm. in width and 11.5 cm. in length, and 25 cm. in 
width and 32 cm. in length.  There was no tenderness on 
palpation, inflammation, elevation of the scars, edema, skin 
ulceration or breakdown over the scars, keloid formation, 
depression or adherence to underlying tissue.  

A disability rating in excess of 10 percent is not warranted 
under Diagnostic Code 7801 because there is no indication 
that the scars are deep or that they cause limited motion in 
an area exceeding 12 square inches.  In addition, there is no 
medical evidence that the scars have produced functional 
impairment of the left forearm as required for a higher 
disability rating under Diagnostic Code 7805.

The Board thus concludes that the preponderance of the 
evidence is against disability ratings in excess of 10 
percent for the veteran's scars of the face and left forearm 
and for a compensable evaluation for the right eyelid scar.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application, 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), and the 
appeal is denied.

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006) is warranted.  
In the instant case, however, there has been no showing that 
the claims for increased ratings above discussed, alone and 
for each of the periods of time covered, have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or have otherwise 
rendered impracticable the application of the regular 
schedular standards.


The applicable rating criteria for the disabilities on appeal 
contemplate higher ratings.  However, the Board has not found 
the disabilities under consideration to be of such severity 
as to warrant the assignment of higher ratings on a schedular 
basis other than that indicated above.  Likewise then, 
referral for consideration for extra-schedular evaluations is 
not warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 
239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to a compensable evaluation for the period March 
2, 1993 to July 7, 1999 for a scar of the left eyebrow.

Entitlement to an evaluation in excess of 10 percent from 
July 8, 1999 for a scar of the left eyebrow is denied.

Entitlement to an evaluation in excess of 10 percent since 
August 30, 2002 for a scar of the left eyebrow is denied.

Entitlement to a compensable evaluation for the period March 
2, 1993 to July 7, 1999 for an upper lip scar is denied.

Entitlement to an evaluation in excess of 10 percent from 
July 8, 1999 for an upper lip scar is denied.

Entitlement to an evaluation in excess of 10 percent from 
August 30, 2002 for an upper lip scar is denied.

Entitlement to a compensable evaluation for the period March 
2, 1993 to July 7, 1999 for residuals of a laceration of the 
right eyelid is denied.

Entitlement to a compensable evaluation from July 8, 1999 for 
residuals of a laceration of the right eyelid is denied.

Entitlement to a compensable evaluation from August 30, 2002 
for residuals of a laceration of the right eyelid is denied.

Entitlement to a compensable evaluation from March 3, 1993 to 
July 7, 1999 for scars of the left forearm is denied.

Entitlement to an evaluation in excess of 10 percent from 
July 8, 1999 for scars of the left forearm is denied.

Entitlement to an evaluation in excess of 10 percent from 
August 30, 2002 for scars of the left forearm is denied



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


